     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 1 of 18



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 4   Palo Alto, CA 94304
     T: 650-461-7700
 5   F: 650-461-7701
 6   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 7   POLSINELLI PC
     900 West 48th Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION
15

16   NIANTIC, INC.,                             Case No. 3:19-cv-03425 JST
17                 Plaintiff,                   DECLARATION OF ROBERT ZEIDMAN
                                                IN SUPPORT OF DEFENDANTS RYAN
18          v.                                  HUNT’S AND ALEN HUNDUR’S
                                                MOTION TO LEFT THE PRELIMINARY
19                                              INJUNCTION
     GLOBAL++, et al.,
20
                   Defendants.                  Date:    December 4, 2019
21                                              Time:    2:00 P.M.
                                                Ctrm:    6, 2nd Floor
22                                              Judge:   Honorable Jon S. Tigar
23

24

25

26

27

28

                                                         DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                             TO LIFT PRELIMINARY INJUNCTION
                                                                     CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 2 of 18



 1                                                    TABLE OF CONTENTS
 2                                                                                                                                           Page
 3 I.        PERSONAL EXPERIENCE AND BACKGROUND ................................................... 1
 4
     II.     TECHNOLOGY BACKGROUND ................................................................................ 2
 5
             A.         Binary Code, Executable Code, Machine Code, Object Code ........................... 2
 6
             B.         iOS App Store Package (IPA) File ..................................................................... 3
 7
             C.         Testbeds .............................................................................................................. 3
 8
             D.         In-situ Tools ........................................................................................................ 4
 9
             E.         Method Swizzling ............................................................................................... 5
10
             F.         Code Signing....................................................................................................... 6
11

12   III.    GLOBAL++ DLL ........................................................................................................... 6

13   IV.     CODE SIGNING SERVICES ........................................................................................ 8

14   V.      USERS ARE NOT REQUIRED TO AGREE TO NIANTIC’S TERMS OF
             SERVICES OR ACCESS NIANTIC’S SERVERS TO ACCESS CODE ................... 10
15
     VI.     GLOBAL++ DOES NOT ACCESS NIANTIC’S SERVERS TO OBTAIN
16           USER-GENERATED DATA ....................................................................................... 10
17   VII.    GLOBAL++ SOFTWARE DOES NOT INCORPORATE OR ALTER NIANTIC
18           CODE............................................................................................................................ 10

19   VIII.   GLOBAL++’S SOFTWARE CANNOT COMMUNICATE WITH NIANTIC’S
             SERVERS ..................................................................................................................... 13
20

21

22

23

24

25

26

27

28
                                                                           -i-
                                                                                        DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                                            TO LIFT PRELIMINARY INJUNCTION
                                                                                                    CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 3 of 18



 1                                    EXHIBITS INDEX
 2
       EXHIBITS DOCUMENT
 3     A          Robert Zeidman Resume
 4     B          Materials Relied Upon
       C          Class_ReplaceMethod
 5
       D          Method_ExchangeImplementations
 6     E          Method Swizzling in Objective-C
 7     F          Yet Another Article About Method Swizzling
       G          Code Signing Services
 8
       H          ISpoofer POGO on TweakBox
 9     I          TweakBox Web Page
10     J          ISpoofer for POGO
       K          Pokémon GO Terms of Use
11
       L          Overview of Dynamic Libraries
12     M          ISpoofer IPA File Contents
13     N          TweakBox Pokémon++ IPA File Contents
       O          Get the Google Sign-In SDK for iOS
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -ii-
                                                       DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                           TO LIFT PRELIMINARY INJUNCTION
                                                                   CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 4 of 18



 1          I, Robert Zeidman, declare as follows:
 2   I.     PERSONAL EXPERIENCE AND BACKGROUND
 3          1.      I am an engineer and the founder and president of Zeidman Consulting, which
 4   provides engineering consulting to high-tech companies. Among the types of services I provide
 5   are hardware and software design. My clients have included Fortune 500 computer and
 6   technology companies as well as smaller companies and startups. A copy of my resume is
 7   attached hereto as Exhibit A.
 8          2.      I hold a master's degree from Stanford University in Electrical Engineering and
 9   two bachelor's degrees from Cornell University, one in Electrical Engineering and one in
10   Physics.
11          3.      I have been a computer software and hardware designer for over 35 years, having
12   designed and developed a variety of computer hardware and software. The software products
13   include Internet-based training courses and web-based course administration software, an
14   operating system synthesis tool, a source code comparison tool, a network emulation software
15   bridge, and a remote backup system. I have founded several companies including Zeidman
16   Consulting, a hardware and software development firm, eVault, a remote backup company, the
17   Chalkboard Network, an e-learning company, Zeidman Technologies that develops software
18   tools for enabling and improving hardware and software development, and Software Analysis
19   and Forensic Engineering Corporation that develops software forensic analysis tools.
20          4.      I have written a variety of papers, books, and presentations on computer hardware
21   and software and other engineering subjects. A list of my publications is included in my resume
22   attached as Exhibit A.
23          5.      I am the developer of the Universal Design Methodology, a process for efficiently
24   developing reliable systems, about which I have written extensively.
25         6.       I am the inventor of the patented Molasses® in-situ tool for attaching a hardware
26   emulator to a live network. I sold Molasses through my company Zeidman Technologies for
27   seven years.
28                                                   -1-

                                                              DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                  TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 5 of 18



 1          7.      I hold 23 patents in the areas of software analysis, software comparison, software
 2   synthesis, hardware emulation, hardware synthesis, hardware simulation, and media broadcast
 3   and advertising. I wrote a textbook on software forensics entitled The Software IP Detective’s
 4   Handbook, Measurement, Comparison, and Infringement Detection, which is recognized as the
 5   seminal book in the field. I have created a tool called CodeSuite® for assisting in the
 6 determination of whether one computer program has been copied from another computer

 7 program.

 8          8.      I have consulted on over 200 matters involving intellectual property disputes
 9 including instances of alleged software copying, trade secret misappropriation, and patent

10 infringement. My work in this capacity has included, among other things, reviewing and

11 analyzing software source code, reviewing and analyzing patents, reverse engineering hardware

12 and software, writing expert reports, and testifying in court. I have testified at deposition and at

13 trial in a number of these cases. The specific cases can be found in my resume, attached as

14 Exhibit A.

15          9.      I have personal knowledge of the facts set forth herein and, if called as a witness,
16 I could and would competently testify thereto.

17          10.     I submit this declaration in support of Defendants’ Motion to Lift the Preliminary
18 Injunction.

19 II.      TECHNOLOGY BACKGROUND
20         11.      This section describes the major technologies at issue in this case.
21          A.      Binary Code, Executable Code, Machine Code, Object Code
22         12.      Computer programs written in source code get changed to binary machine code
23 by a program called a compiler. The computer can then directly execute the functions described

24 in this binary code by these simple ones and zeroes (called binary digits or “bits”) that are

25 collected into groups of 8 bits called “bytes” or larger groups called “words.” This very low-level

26 program is also called “object code,” “executable code,” or “machine code.” There are different

27 types of object code files including “executable files” that have an extension .exe if they are

28                                                     -2-

                                                                DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                    TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 6 of 18



 1   used on a computer running the Microsoft Windows operating system. Another kind of object
 2   code file, called a “dynamic link library” or “DLL” has an extension of .dll if it is used in the
 3   Microsoft Windows operating system or an extension of .dylib if it used in an Apple operating
 4   system. There are other kinds of object files and they have different file name extensions if they
 5   are to be used on computers running other operating systems.
 6          B.      iOS App Store Package (IPA) File
 7         13.      An IPA file is a compressed file that contains the executable binary file and other
 8   related files for an iOS app. The related files may be graphics, videos, and configuration files. An
 9   IPA file can only be installed on an iOS device such as the Apple iPhone, where it is
10   decompressed so that it can be executed.
11          C.      Testbeds
12         14.      In the field of engineering, a testbed is a platform for conducting rigorous,
13   repeatable testing of a new device, which can be hardware, software, or a combination of the
14   two. Throughout my career designing computer chips, computer systems, printers, firmware, and
15   software applications, I have used and developed many testbeds including my patented Molasses
16   software for testing emulated microprocessors and network routing devices. The fundamental
17   concept behind a testbed is that it creates signals that mimic real-world signals and data and
18   sending this data to a device-under-test (“DUT”), whether that DUT is hardware, software, or a
19   combination. The DUT then generates output based on the input from the testbed, and the testbed
20   compares the output to the expected output to test that the DUT is operating correctly. When the
21   testbed and DUT are fully software, then the tests performed by the testbed are called regression
22   tests. At my software company, Software Analysis and Forensic Engineering, we regularly
23   perform regression tests on our software tools after all changes to check for correct operation
24   before releasing the software to the public.
25

26

27

28                                                    -3-

                                                               DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                   TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 7 of 18



 1          D.      In-situ Tools
                                1
 2         15.      In-situ tools are testbeds that use live data from a real system rather than creating
 3   arbitrary data as input to the DUT. For example, Molasses is such an in-situ tool that I developed
 4   for testing a hardware emulator. Rather than sending a canned set of data packets to the emulator,
 5   which may not be a good representation of data on an actual network, Molasses sits on a
 6   computer that is inserted between the hardware emulator and a live network. Molasses works by
 7   installing a runtime app on a computer that attaches to the Ethernet driver of the computer
 8   operating system. The runtime app gets notified when a network data packet is received by the
 9   computer. The runtime app then determines if the packet is intended for the hardware emulator
10   by looking at the destination address. If not intended for the hardware emulator, it simply passes
11   the data packet on to the computer operating system to be handled normally. If the data packet is
12   intended for the hardware emulator, then Molasses buffers it, modifies the data in the packet, and
13   sends it directly to the hardware emulator while bypassing the computer’s operating system.
14         16.      The configuration of Molasses is shown in Figure 1 below.
15

16

17

18

19

20

21                                  Figure 1. Molasses configuration
22         17.      A diagram showing how the Molasses software interacts with the software
23 application and the device drivers is shown in Figure 2 below.

24

25

26

27
     1 See Bob   Zeidman, Designing with FPGAs and CPLDs, CMP Books, Lawrence, KS, 2002.
28                                                    -4-

                                                               DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                   TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 8 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                          Figure 2. Molasses interaction with OS drivers
17          E.     Method Swizzling

18         18.     Method swizzling is the name for swapping out one method in a program for

19 another method while the program is running. Apps for the Apple iPhone are typically

20 programmed in a programming language called Objective-C, which includes a library of built-in
                                                                      2
21 functions. One of these functions is the class_replaceMethod , which allows one function

22   (i.e., method) of a program to be replaced with another function while the program is running.
                                                                           3
23   Another of these functions is method_exchangeImplementations , which allows one

24
     2 See Apple  Inc. class_replaceMethod function documentation, available at
25
     .https://developer.apple.com/documentation/objectivec/1418677-
26   class_replacemethod?language=objc.
     3 See Apple Inc. method_exchangeImplementations function documentation, available at
27   https://developer.apple.com/documentation/objectivec/1418769-
     method_exchangeimplementations?language=occ.
28                                                   -5-

                                                              DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                  TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 9 of 18



 1   implementation of a function to be exchanged for a different implementation of the same
 2   function. These functions form the basis of method swizzling and are supplied and supported by
 3   Apple.
 4          19.     One application of method swizzling would be to characterize the performance of
 5   an application. For example, suppose you want to know the percentage of times that a player is
 6   dealt two aces (“pocket aces”) in a poker app, you could use method swizzling to substitute your
 7   own getCards method that for the getCards method in the program where your method also
 8 increments a counter every time the cards are both aces. Or your method could keep track of all

 9 card combinations so that you could check that they are randomly distributed.

10            F.    Code Signing
                                  4
11          20.     Code signing is a security technology implemented in the operating system of
12   Apple devices that certify that an app is authentic. A code signing services is used to allow users
13   to download apps with the certainty that it is a legitimate app that has not been modified in any
14   way. Code signing services reduce the chance that an app has been hacked to change its function
15   or insert malware.
16   III.     GLOBAL++ DLL
17          21.     Global++ created an in-situ tool, incorporated into a standalone DLL file that
18   intercepted GPS information from the device operating system and substituted alternate GPS
19   information using method swizzling. In this way, Global++ could allow a game to act as though
20   it were in a different location. The concept is illustrated in the figures below. Figure 3 shows a
21   normal installation of Pokémon GO. GPS data comes into the iPhone and is sent to the operating
22   system that in turn sends the GPS location data to the Pokémon GO game. Figure 4 shows how
23   the Global++ DLL intercepts the GPS location data and sends different location data selected by
24   the user to the Pokémon GO game. The game code is not changed in any way.
25

26

27   4  See Apple Inc. “Code Signing Services,” available at
     https://developer.apple.com/documentation/security/code_signing_services.
28                                                     -6-

                                                                DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                    TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 10 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                         Figure 3. Pokémon GO without Global++
14

15

16

17

18

19

20

21

22

23

24

25

26

27                         Figure 4. Pokémon GO with Global++
28                                         -7-

                                                   DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                       TO LIFT PRELIMINARY INJUNCTION
                                                               CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 11 of 18



 1         22.      It is my understanding that Defendants did not create IPA files, but that this is
 2   done by the signing services. These signing services take the Global++ DLL, combines it with a
 3 file containing the game’s object code, links the files together to create an IPA file, and allows

 4 their customers to download the IPA file. As set forth in Exhibit N, the Global++ DLL file only

 5 makes up a small part of the entire IPA file that is distributed as discussed further below—only

 6 12 MB of the entire IPA File.

 7 IV.      CODE SIGNING SERVICES
 8         23.      Apple’s online App Store is a code signing services, but other such services exist
 9 including AppHaven, AppValley, TweakBox, IgnitionApp, and iOSNinja. Signing services

10 allow users to install Apple apps without going through the official Apple App Store. To install

11 these apps, users navigate to the signing services website on their device, click the app, and

12 approve the installation of the app, which then installs directly onto the user’s device. Signing

13 services make hundreds of apps available.

14         24.      To my knowledge, TweakBox and AppValley are the biggest enterprise signing
15 services. TweakBox has over 200,000 followers on Twitter, shown on the screen capture in

16 Figure 5 below, and according to its web page, TweakBox has hosts thousands of free apps,
                                                                         5
17 emulators, movies, music, and hacked games for millions of users .

18

19

20

21

22

23

24

25                                   Figure 5. TweakBox on Twitter
26

27
     5 See TweakBox   home page, available at https://www.tweakboxapp.com.
28                                                    -8-

                                                               DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                   TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 12 of 18



 1         25.        AppValley has over 240,000 followers on Twitter, as shown on the screen capture
 2   in Figure 6 below, and I understand that it also hosts a large number of apps.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                                          Figure 6. AppValley on Twitter
15

16         26.        Signing services not only distribute Global++’s software linked to Niantic’s

17   object code, but also distribute the software of other third-party software linked to Niantic’s

18   object code. For example, TweakBox and AppValley also distribute iSpoofer, a DLL app
                              6, 7
19   developed by GFStudio           that allows a user to similarly alter its GPS data. As of September 6,
                                                                                  8
20 2019, TweakBox still had a version of iSpoofer available for download and thousands of other
                 9
21   Apple apps .

22

23

24
     6 See iSpoofer for POGO,     available at https://www.ispoofer.com/ispoofer-for-pogo-installation.
25   7 See iSpoofer   IPA file, downloaded from https://www.ispoofer.com/how-to-install-ispoofer-
26 tweaked-app.
   8 See TweakBox Apk Download. iSpoofer POGO – Install Pokemon Go Hack (TweakBox),
27 available at https://tweakbox-download.com/ispoofer-pogo-ios.
   9 See TweakBox web page, available at https://www.tweakboxapp.com.
28                                                -9-

                                                                    DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                        TO LIFT PRELIMINARY INJUNCTION
                                                                                CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 13 of 18



 1   V.     USERS ARE NOT REQUIRED TO AGREE TO NIANTIC’S TERMS OF
            SERVICES OR ACCESS NIANTIC’S SERVERS TO ACCESS CODE
 2

 3          27.     An individual is not required to agree to Niantic’s Terms of Service prior to

 4 accessing Niantic’s code. For example, an individual can simply download Niantic’s Pokémon

 5 GO from Apple’s App Store without having to agree to Niantic’s Terms of Service. It is only

 6 after a user has installed the app on an iPhone, but before the user can begin using the game that

 7 the user is required to agree to Niantic’s Terms of Use in order to create a player profile and play
              10
 8 the game . This is confirmed by Niantic’s Motion for Preliminary Judgment (emphasis added):

 9                  In order to play Niantic’s games, all users must agree to Niantic’s
                    Terms of Service and any subsequent modifications to the Terms
10                  of Service. See Compl. ¶ 37; Frank Decl. ¶ 13; VanDeBogart Decl.
                         11
11                  ¶ 5.

12          28.     It is possible for a Signing Service to create a tweaked App by downloading the

13   relevant app from the App Store, obtain the app code and link it to a DLL, without installing

14   Niantic’s app or even encountering, much less agreeing to Niantic’s Terms of Service.

15   VI.    GLOBAL++ DOES NOT ACCESS NIANTIC’S SERVERS TO OBTAIN USER-
            GENERATED DATA
16

17          29.     The Global++ DLL reads the data that is generated on the user’s phone by nature

18   of its GPS location and whether the user has, for example, located a Pokémon at that GPS

19   location. Global++ software does not access Niantic’s server, or intercept data sent to Niantic’s

20   server, to obtain POI data.

21   VII.   GLOBAL++ SOFTWARE DOES NOT INCORPORATE OR ALTER NIANTIC
            CODE
22

23          30.     The file structure of an IPA File is shown in Exhibit N, which contains the

24   Pokémon GO app files and the Global++ dynamic library file pptweak.dylib. My

25
     10 See Pokémon GO Terms of Use, available at https://www.pokemon.com/us/terms-of-use.
26
   Niantic’s TOS on the App is identical to the one on the website.
27 11 See Dkt. 7 (Niantic’s Motion for Preliminary Injunction) at pp. 15-16 (citing Compl. ¶ 37;
   Frank Decl. ¶ 13; VanDeBogart Decl. ¶ 5) (emphasis added).
28                                                 -10-

                                                               DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                   TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 14 of 18



 1   understanding is that this IPA file is for the TweakBox Pokémon++, which was created by
 2   signing service TweakBox.
 3          31.      An IPA File is loaded via the following process. The Global++ dynamic library
 4   file is sent into an application called a “static linker” that links all the executable files and related
 5 files together into a single IPA file for download by the user 12. The IPA file comprises all object

 6 code files from all vendors. When the Application is launched, the app file is loaded into

 7 memory and executed. Any linked dynamic libraries are also loaded into their own memory

 8 space. The Global++ DLL resides in its own space in memory and is executed from that space. If

 9 there are any other DLLs, they are also loaded into unique spaces in memory and executed from

10 those spaces. By using a DLL, there is no modification of the app code and no copying of the

11 app code. The process of combining these files, without modification of any of the files, is

12 illustrated in Figure 7 below.

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                12
                                 Figure 7. Dynamic library linker process
25

26
     12 See Apple  Inc., “Overview of Dynamic Libraries,” available at
27   https://developer.apple.com/library/archive/documentation/DeveloperTools/Conceptual/Dynamic
     Libraries/100-Articles/OverviewOfDynamicLibraries.html.
28                                                       -11-

                                                                   DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                       TO LIFT PRELIMINARY INJUNCTION
                                                                               CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 15 of 18



 1            32.    As reflected above, the DLL file does not become part of the app to which it is
 2   linked:
 3                   Dynamic libraries are not statically linked into client apps; they
                     don't become part of the executable file. Instead, dynamic libraries
 4                   can be loaded (and linked) into an app either when the app is
                                           12
 5                   launched or as it runs .

 6            33.    As shown in the IPA file listing in Exhibit N, the file called pokemongo with a

 7   size of 103 megabytes is the application code created by Niantic that is executed when the IPA

 8   file is launched.

 9            34.    The file called pptweak.dylib with a size of only 12 megabytes is Global++’s

10 DLL file. The signing service—in this case TweakBox—places Global++’s DLL file into the

11 IPA file and links it to Niantic’s unmodified object code file.

12            35.    Other files located in the IPA File were created and developed by other third

13 parties. For example, the GoogleSignIn.bundle file is part of the Google Sign-In SDK for
         13
14   iOS . It is copyrighted and owned by Google Inc. as shown in Figure 8.

15

16

17

18

19

20

21

22

23

24

25                          Figure 8. GoogleSignIn.bundle file properties

26

27   13 See Google LLC.   “Get the Google Sign-In SDK for iOS,” available at
     https://developers.google.com/identity/sign-in/ios/sdk.
28                                                    -12-

                                                                DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                    TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 16 of 18



 1   VIII. GLOBAL++’S SOFTWARE CANNOT COMMUNICATE WITH NIANTIC’S
           SERVERS
 2

 3         36.     My understanding is that Niantic’s servers are highly encrypted. They use state-

 4 of-the-art encryption similar to what would be found on banking websites. According to Eric

 5 Lanz, Senior Software Engineer at Niantic:

 6                 Niantic’s mobile apps include[e] encryption measures intended to
                   prevent unauthorized third parties from accessing and copying the
                         14
 7                 code.
 8                 …
                   Niantic has implemented several technical measures designed to
 9
                   prevent defendants and the Cheating Programs from accessing
10                 Niantic’s Computers. These include adding security measures to
                   Niantic’s client code intended to prevent modified versions of
11                 Niantic’s apps from connecting to Niantic’s servers.
                                                                        15


12         37.     Mr Lanz, also made the following representations regarding Niantic’s security
13   features:
14                 Niantic has consistently and on an ongoing basis invested
                   considerable time and resources trying to implement additional
15                 technical measures designed to prevent defendants and the
                   Cheating Programs from […] accessing Niantic’s computers.
16
                   These have included adding security measures to Niantic’s Client
17                 Code when Niantic has released new versions of its legitimate
                   apps, which generally occurs every two to three weeks. Those
18                 additional security measures are intended to prevent modified
                   versions of Niantic’s legitimate apps (including the Cheating
19                                                                  16
                   Programs) from connecting to Niantic’s servers.
20                 [D]efendants have acted to evade and thwart these measures by
                   identifying the pieces of Client Code that are intended to prevent
21
                   modified versions of Niantic’s Client Code from connecting to
22                 Niantic’s servers, and either disabling those pieces of Client Code
                   or implementing alternative mechanisms to evade that security
                            17
23                 measure.
24

25
     14 See Dkt. 7-2 (June 14, 2019 Declaration of Eric Lanz) at ¶24.
26   15 See Dkt. 7-2 (June 14, 2019 Declaration of Eric Lanz) at ¶54.
27   16 See Dkt. 39-1 (August 14, 2019 Second declaration of Eric Lanz ) at ¶5.
     17 See Dkt. 39-1 (August 14, 2019 Second declaration of Eric Lanz ) at ¶6.
28                                                  -13-

                                                             DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                 TO LIFT PRELIMINARY INJUNCTION
                                                                         CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 17 of 18



 1         38.        Mr. Lanz has not provided any evidentiary support for this allegation that
 2   Defendants have “disabl[ed]” or “implement[ed] alternative mechanism to evade” Niantic’s
 3   security measures. Furthermore, Niantic states in its Motion for Preliminary Injunction
 4   (emphasis added):
 5                    Each time Niantic releases new versions of its mobile apps,
                      defendants repeat the process described above (or a substantially
 6                    similar process) and publish new, corresponding versions of their
                      Cheating Programs—often within days or even hours of Niantic
 7                    releasing its new apps. See Compl. ¶ 54; Lanz Decl. ¶¶ 27-29. For
 8                    example, when Niantic released a new version of Pokémon GO on
                      June 10, 2019, defendants released a new version of PokeGo++
 9                    that same day. And defendants released the first version of
                      Potter++ less than one month after Niantic debuted the beta
10                    version of Harry Potter in New Zealand. See Lanz Decl. ¶¶ 28-
                      29. 18
11

12         39.        It is not technically feasible for Global++’s software to disable or evade Niantic’s

13   security measures, and certainly not within days, let alone hours. I have personally been a

14   consultant on over 200 IP cases. In many of these cases, I and a team of highly skilled engineers

15   must reverse engineer products with the help of specification documents found during discovery

16   and deposition testimony and in many cases the assistance of the developers of the products.

17   Even with this information, it may take weeks or months to reverse engineer a product. It takes

18   additional time, often weeks or months to figure out a mechanism to defeat security measures. In

19   some cases in which I have been involved, I have learned about companies and processes for

20   defeating security mechanisms in computers and phones, and the companies that specialize in

21   this area devote many engineers and up to a year to figure out how to defeat encryption and other

22   security measures. These cases include Automotive Data Solutions v. Directed Electronics

23   Canada and Cellebrite Mobile Synchronization v. Micro Systemation. The fact that Global++

24   could produce a “tweaked” version of a Niantic game within hours further confirms that

25   Global++ is simply adding an in-situ DLL to the game rather than cracking Niantic’s advanced

26

27
     18 See Dkt.   7 (Niantic’s Motion for Preliminary Injunction) at p. 9.
28                                                      -14-

                                                                 DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                     TO LIFT PRELIMINARY INJUNCTION
                                                                             CASE NO. 3:19-CV-03425-JST
     Case 4:19-cv-03425-JST Document 63-1 Filed 10/24/19 Page 18 of 18




 1 security measures and designing a workaround.

 2         40.      Having viewed Global++'s software source code, I can confirm that Global++' s

 3   software does not connect to Niantic's servers. The Global++ software sits between the iOS

4    operating system and the app it is linked to. The software connects to the user's phone and

 5   intercepts and modifies the GPS data that is communicated to the app that a signing service has

 6   linked the software to (e.g., a Niantic game). The part of the tweaked app that communicates

 7   with Niantic's server is the unmodified Niantic code (e.g., the p o kemongo file shown in Exhibit
 8 N).
 9         41.      I declare under penalty of perjury under the laws of the State of California that the

10   foregoing is true and correct and this declaration was made this 24th day of October, 2019 in Las
11   Vegas, Nevada.

12

13

14                                                 By:   ~&f-----~-------'----
                                                         Robert Zeidman
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -15-

                                                               DECL. OF ROBERT ZEIDMAN ISO OF MTN
                                                                   TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 3:l 9-CV-03425-JST
